Citation Nr: 1404509	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-36 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

2.  Entitlement to service connection for peripheral neuropathy (PN) of the lower right extremity, to include as secondary to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

3.  Entitlement to service connection for PN of the lower left extremity, to include as secondary to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

4.  Entitlement to service connection for coronary artery disease (CAD), for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

5.  Entitlement to service connection for erectile dysfunction (ED), for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

6.  Entitlement to service connection for hyperlipidemia, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

7.  Entitlement to service connection for hypertension (HTN), to include as due to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

8.  Entitlement to service connection for sleep apnea, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

9.  Entitlement to service connection for glaucoma, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  

10.  Entitlement to service connection for obesity, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  As will be discussed below, the Veteran died during the course of the appeal, and the current appellant is his surviving spouse who has been substituted to pursue the appeal.  

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Unfortunately, the Veteran died in May 2012.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted evidence that showed that she was the Veteran's wife at the time of his death, and the RO subsequently approved her application for substitution.  See RO's September 2012 correspondence letter to appellant.  With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.  

On the issue of representation, in July 2012, the appellant executed a VA Form 21-22, appointing the Oklahoma Department of Veterans Affairs as her representative.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.  


FINDINGS OF FACT

1.  The record does not show that during active service, the Veteran set foot on land in the Republic of Vietnam, or was otherwise presumptively exposed to herbicides, or actually exposed to herbicides.  

2.  DM is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, and it may not be presumed to have been incurred in service including as result of herbicide exposure during service.  

3.  PN of the lower right extremity is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, and it may not be presumed to have been incurred in service including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

4.  PN of the lower left extremity is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, and it may not be presumed to have been incurred in service including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

5.  CAD is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, and it may not be presumed to have been incurred in service including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

6.  ED is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

7.  Hyperlipidemia is tantamount to a laboratory finding, and does not qualify as a disability for VA purposes.  

8.  HTN is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, and it may not be presumed to have been incurred in service including as secondary to a service-connected disorder as or as a result of herbicide exposure during service.  

9.  Sleep apnea is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

10.  Glaucoma is not shown to have been incurred during or as a result of an established event, injury, or disease during active service, including as secondary to a service-connected disorder or as a result of herbicide exposure during service.  

11.  Obesity is symptom, manifestation, or complication of disability; it is not a disability itself.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  PN of the lower right extremity was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, to as a result of herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

3.  PN of the lower left extremity was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, to include as a result of herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

4.  CAD was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, to include as result of herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

5.  ED was not incurred in or aggravated by active service, to include due to herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

6.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

7.  HTN was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated, to include as a result of herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

8.  Sleep apnea was not incurred in or aggravated by active service, nor may it be presumed to be due to herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

9.  Glaucoma was not incurred in or aggravated by active service, nor may it be presumed to be due to herbicide exposure, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

10.  The criteria for service connection for obesity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the Veteran pre-adjudication notice by letters dated in July 2008 and October 2008.  Additional VCAA and duty to assist letter was sent in February 2011.  Neither the appellant, nor her representative, has alleged error in VA's notice to the Veteran or her in this appeal.  Hence, the duty to notify has been satisfactorily met.  

VA has obtained service treatment and personnel records, assisted the Veteran and the appellant obtaining evidence (post-service VA and private outpatient treatment records and lay statements), afforded the Veteran the opportunity to give testimony before the Board, and attempted to verify his service in the Republic of Vietnam (RVN).  Records of the Veteran's service were received in August 2008 showing that he served onboard the USS VANCOUVER while it served in the official waters of Vietnam on numerous occasions in 1971 and 1972.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.  

Analysis

The Board has reviewed all the evidence in the paper claims file and virtual VA record, which does not contain any additional pertinent information or evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran/and or appellant, or obtained on the Veteran's behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as DM, PN, HTN, and CAD, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (2013).  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Herbicide Exposure

The appellant contends that service connection is warranted for various disorders, primarily as a result of the Veteran's exposure to herbicides.  Specifically, it asserted that DM, PN of bilateral lower extremities, CAD, ED, and HTN either had their onset during service or resulted from herbicide exposure.  In the alternative, it is her primary claim that PN, CAD, EF, and HTN, resulted as secondary to the Veteran's DM.  Moreover, it is claimed that service connection is warranted for hyperlipidemia, sleep apnea, glaucoma, and obesity as a result of service or as secondary to DM.  Notably, with regard to these claims for service connection, it is alleged that the Veteran was exposed to herbicides while stationed aboard the USS VANCOUVER.  The Veteran asserted that he served aboard this ship during the Vietnam Conflict and that he was docked and moored in Cam Rahn Bay during service.  This area was surrounded by land mass on three sides.  Notably, he stated that he did not set foot on land, but rather was exposed to herbicides while on deck or when working on helicopters on the ship that had flown in Vietnam.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always free to pursue his claim that he was actually exposed to herbicides while in service.).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including DM, acute and subacute PN, and CAD, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) (2013).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586 -57589 (1996).  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2002 7 Supp. 2013); 38 C.F.R. § 3.303 (2013); Combee at 1043-44.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2013).  

Initially, the Board notes that the Veteran's service personnel records confirm that he had service aboard the USS VANCOUVER while on active duty.  His military occupational specialty was in marine mechanics.  Service documents show that the Veteran was in the official waters of the Republic of Vietnam during the following periods: (1) May 20, 1971, to May 22, 1971; (2) June 13, 1971, to June 15, 1971; (3) June 18, 1971, to June 20, 1971; (4) July 15, 1971, to July 16, 1971; (5) August 13, 1971, to August 14, 1971; (6) September 5, 1971, to September 6, 1971; (7) September 10, 1971, to September 15, 1971; (7) and July 9, 1972, to July 10, 1972.  There was no conclusive proof of in-country service, and prior to his death, the Veteran stated that he did not set foot on land or in the inland waterways of Vietnam.  

The Board further notes that "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Similarly, in another precedent opinion, the General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.  

In Haas v. Peake, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The U.S. Supreme Court has denied further review of that decision, in Haas v. Peake, 129 S. Ct. 1002 (2009).  

In December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

In May 2009, the JSRRC issued a Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

In January 2010 C&P Bulletin, the C&P provided a list of ships that had confirmed exposure to herbicides.  The USS VANCOUVER was not listed among the ships.  

A subsequent May 2011 C&P Bulletin included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  

The updated list included the USS VANCOUVER as among the ships that operated within the inland waters of Republic of Vietnam (RVN).  Activities attributed to the ship were that numerous amphibious troop beach landings were conducted with smaller "mike boats" in the areas of Da Nang, Cam Rahn Bay, Cua Viet River, and Mekong River Delta, from August 1966 through 1971.  However, as discussed above, prior to his death, the Veteran specifically stated that he did not set foot in Vietnam and that his service was on board the ship.  Hence, his duties did not include operations in the smaller "mike boats" in 1971.  As such, exposure to herbicides may not be conceded or presumed.  See the Veteran's February 2011 statement.  Also of record is a buddy's statement recalling that he saw the Veteran topside on the ship.  
Deck logs of the USS VANCOUVER in the claims file show that the Veteran was docked and moored Cam Rahn Bay on occasion.  

The Veteran's DD Form 214 indicates that he received the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal; however, the Veteran's receipt of these medals does not constitute conclusive evidence of service in Vietnam for presumptive herbicide exposure purposes.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  

Based on the above determinations, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange or other such herbicide agents at any time during his active duty service.  As indicated above, the laws and regulations require that a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  By the Veteran's own statements, he did not go ashore.  Additional Board decisions of record have been reviewed but are not probative in this case as the Board makes decisions based on individual cases on the facts and circumstances and not on the outcome reached in another appeal.  In this case, the law is clear, and herbicide exposure is simply not conceded when, as here, the Veteran himself, admits that he never set foot ashore - a circumstance that is required here in order for service connection to be awarded based on herbicide exposure.  

As exposure to Agent Orange or other herbicide agent(s) during active service has not been established, the presumptions as to service connection for DM, PN, and CAD cannot be invoked.  See 38 C.F.R. § 3.307(a)(6)(ii) (2013).  The Board notes that the other conditions for which service connection is claimed are not diseases subject to such presumptive service connection.  Id.  This includes the claims of service connection for ED, hyperlipidemia, HTN, sleep apnea, glaucoma, and obesity.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  The Board will now consider the issue of direct service connection for each of the disabilities for which service connection is claimed.  This includes a one-year presumptive basis for DM, PN of the bilateral lower extremities, CAD, and HTN under 38 C.F.R. § 3.309(a) (2013).  The Board will also consider the issue of secondary service connection for these disorders as secondary to DM as claimed by the appellant.  38 C.F.R. § 3.310 (2013).  

Diabetes Mellitus

It is alleged that the Veteran had DM as a result of his active duty service.  DM is a "chronic disease" under 38 C.F.R. § 3.309(a) (2013).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b) (2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses of DM.  Postservice, it appears the Veteran was diagnosed with DM in approximately 1996.  Notably, a private physician noted that the Veteran diagnosed, as per her records, in 2006.  However, the Veteran gave a history of initially being diagnosed with DM in 1996.  Affording the Veteran all reasonable doubt, and assuming DM was diagnosed in 1996, this is still over 20 years after his discharge from active military service and clearly outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309 (2013).  

As DM was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence.  While the private examiner noted that "if" one was exposed to Agent Orange in Vietnam and then contracted adult diabetes, there was a presumption that it was caused by that exposure.  As already discussed, there is no such exposure to herbicides shown in this case.  

The Veteran is competent to report symptoms commonly associated with DM like increased thirst, frequent urination, blurred vision, fatigue, increased hunger, and weight loss.  He is not, however, competent to report whether such symptoms are a manifestation of a 'chronic disease.'  See Jandreau, supra.  The competent medical evidence of record does not support a finding that DM was related to the Veteran's active duty service.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to DM have been identified in service for necessitating a showing of continuity of symptomatology after the Veteran's discharge from service.  Moreover, the Veteran did not assert that he had observable symptoms of DM which continued after active duty.  The Board concludes that service connection is not warranted under 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.309(a) (2013).  

The only evidence of record to support the appellant's contentions are the other lay statements or record.  These statements, however, do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to DM, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant (or those the Veteran made prior to his death) about the origins of the Veteran's DM because they are not qualified to offer such opinions.  Likewise, the appellant's representative is not competent to provide a probative opinion on the question of etiology either.  

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for DM, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

PN of the Bilateral Lower Extremities, CAD, ED, Hyperlipidemia, HTN, Sleep Apnea, Glaucoma, and Obesity

It is the appellant's primary assertion that the above disorders are the result of the Veteran's DM.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

As service connection has not been awarded for DM in the instant case, entitlement is not warranted on a secondary causation basis.  38 C.F.R. § 3.310 (2013).  Thus, initially, the Board shall consider PN, CAD, and HTN on a direct and presumptive basis.  Then, additional discussion will be provided in the decision below as to the claims for hyperlipidemia, sleep apnea, glaucoma, and obesity.  

The Board finds that PN, CAD, and HTN, are chronic diseases under 38 C.F.R. § 3.309(a) (2013).  Thus, consideration under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) is warranted.  

The Veteran's STRs are negative for complaints, treatment, or diagnoses of PN, CAD, or HTN.  This includes at the time of separation examination report dated in April 1974.  His blood pressure reading at that time was 110/70.  

Postservice, it is noted that CAD is indicated as early as 2000 when the Veteran was noted to have had a myocardial infarction (MI).  A history of two MIs was reported in 2004.  In a 2002 private report, it was noted that the Veteran reported diagnosis of HTN approximately 10 years earlier.  In 2002 and in 2004, he also reported some tingling in the feet.  He was positive for edema in the legs in 2004.  And, in the private physician's February 2008 statement, it was noted that the Veteran suffered from various disorders, to include lower extremity edema, CAD, and HTN due to his DM.  (The Board notes, however, that actual conclusive medical evidence of PN of the lower extremities is not of record.)  However, each of these conditions was not clinically noted to be present until many, many years after service discharge.  Their diagnoses were clearly outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence of record reveals that there was a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claims. Maxson, 230 F.3d at 1333.  

As PN, CAD, or HTN, were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence.  

The Veteran is competent to report such symptoms commonly associated with these disorders, such as leg aches or pain, headaches, fatigue, chest pain, vision problems, and difficulty breathing.  He, is not, however, competent to report whether such symptoms are a manifestation of a 'chronic disease.'  See Jandreau, supra.  As outlined above, the preponderance of the evidence against a finding that the Veteran has PN of the lower extremities, CAD, or HTN, as result of his active duty service.  The competent medical evidence of record does not support a finding that these conditions were related to the Veteran's active duty service.  These chronic diseases were not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to PN, CAD, or HTN, have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, the appellant has not asserted that the Veteran has had observable symptoms of these disorders which have continued since active duty.  The Board concludes that service connection is not warranted.  

The only evidence of record to support the appellant's contentions are the lay statements of record submitted in support the claims.  These statements do not establish a nexus between any acquired pathology and the Veteran's military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to PN, CAD, and HTN, these conditions require specialized training for a determination as to diagnoses and causation and are not susceptible of lay opinions on etiology.  See Woehlaert, supra; Jandreau, 492 F.3d at 1377, n. 4.  Therefore, the Board cannot give decisive probative weight to the opinions of record (by the Veteran prior to his death and by his widow since) about the origins of the Veteran's PN, CAD, or HTN, because neither is qualified to offer such opinions.  Likewise, the appellant's representative is not competent to provide probative opinions on the questions of etiology, either.  
Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PN of the bilateral lower extremities, CAD, and HTN, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support grants of service connection.  Fagan, 573 F.3d at 1287; Ortiz, 274 F.3d at 1365.  

As to the claims of service connection for ED, sleep apnea, and glaucoma, the Board has reviewed the record but does not find a diagnosis of ED.  Regarding ED, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328, (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of ED, the claim must be denied.  

There is report on private records of sleep apnea and glaucoma, but not before 2000.  After review of the record, the Board finds that service connection for sleep apnea and glaucoma was not evident during service or until many years thereafter, and these conditions are not shown to have been caused by any inservice event.  While a private examiner reported in 2008 that these conditions were secondary to DM, as already discussed, service connection is not warranted for DM.  Thus, it cannot be said that these conditions are secondary to a service-connected disorder.  

There is no lay or medical statement or opinion of record that the Veteran currently has sleep apnea or glaucoma related to the Veteran's active duty.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claims for service connection for sleep apnea and glaucoma, and the claims must be denied.  Because the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  

As to the claim for service connection for hyperlipidemia, the Board notes that the definition of this condition is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, hypertriglycerides, etc."  See Dorland's Illustrated Medical Dictionary, 792 (28th ed. 1994) at pg. 795.  

While the evidence shows that the Veteran has been noted to have hyperlipidemia upon private records (e.g., in 2002 and 2004), such a finding is not recognized as a disability for VA benefits purposes.  See §§ 38 U.S.C.A. 101(16), 105(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(c) (2013); see also 61 Fed Reg. 20,440, 20, 445 (May 7, 1996((diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

The term "disability" as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); Allen, supra (en banc).  There is, however, no evidence showing that the Veteran's hyperlipidemia has resulted in a disability.  

In sum, the Board concludes that hyperlipidemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly service connection is not warranted.  

As for a disability manifested by obesity, it is also asserted that the Veteran's chronic obesity resulted from active duty.  After review of the record, the Board finds that the Veteran did not manifest chronic obesity during service.  Moreover, the Board finds that a disability manifested by chronic obesity is not a disability for which VA compensation are payable.  

The Veteran's STRs reflect that his build was described as slender at time of separation in 1974.  Post service records dated from 2000 do include reports of obesity.  A private examiner linked this condition to the Veteran's DM.  

It is further noted that obesity or being overweight, is a particularity of body type alone, and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen 7 Vet. App. at 439; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a disability manifested by chronic obesity is not shown by the evidence of record.  Moreover, service connection is not in effect for DM which one examiner has linked this condition to.  

Without a disability, there can be no entitlement to compensation.  See Degmetich, supra, (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes) Brammer, supra.  As there is no medical evidence that the Veteran has a disability manifested by chronic obesity, and because obesity is not a disease or disability for which service connection may be granted, service connection for chronic obesity is not warranted.  


ORDER

Entitlement to service connection for DM, to include due to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013), is denied.  

Entitlement to service connection for PN of the lower right extremity, to include as due to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013), is denied.  

Entitlement to service connection for PN of the lower left extremity, to include due to herbicide exposure, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for CAD, to include as due to herbicide exposure or secondary to service-connected disability, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for ED, to include due to herbicide exposure or secondary to service-connected disability for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for hyperlipidemia, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for HTN, to include as due to herbicide exposure, and secondary to service-connected disability for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for sleep apnea, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for glaucoma, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  

Entitlement to service connection for obesity, for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A (2013) is denied.  



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


